           6:20-cv-00152-RAW Document 2-6 Filed in ED/OK on 05/26/20 Page 1 of 8

                                                                     TASER Handheld CEW
                                                                   Warnings, Instructions, and
                                                                 Information: Law Enforcement

                                      IMPORTANT SAFETY AND HEALTH INFORMATION




This document presents important safety warnings, instructions and information intended to minimize hazards
associated with the use of an Axon Enterprise, Inc. (“Axon”) TASER Conducted Energy Weapons (CEWs).
These instructions and warnings are for your protection as well as the safety of others. Read the entire
document before using a CEW.
When used as directed in probe-deployment mode, CEWs are designed to temporarily incapacitate a person
from a safer distance than some other force options, while reducing the likelihood of death or serious injury.
However, any use of force, including the use of a CEW, involves risks that a person may get hurt or die due to
the effects of the CEW, physical incapacitation, physical exertion, unforeseen circumstances or individual
susceptibilities. Following the instructions and warnings in this document will reduce the likelihood that CEW
use will cause death or serious injury.
These warnings and instructions are effective October 30, 2018, and supersede all prior revisions and
relevant Training Bulletins. Immediately distribute this document to all TASER CEW users. The most
current warnings are also available online at www.axon.com.
1. Complete training first. Significant differences exist between different TASER CEW models. Do not use
   or attempt to use any CEW model unless you have been trained by a Certified TASER Instructor on that
   particular model.1
2. Read and obey. Read, understand and follow all current instructions, warnings and relevant TASER
   training materials before using TASER CEWs. Failure to do so could increase the risk of death or serious
   injury to the user, force recipient, or others.
3. Obey applicable laws, regulations and agency Guidance. Use of CEWs must be legally justified and
   comply with applicable federal, state and local laws or regulations. The decision to use a CEW in a
   particular manner or circumstance must follow applicable law enforcement agency Guidance.2
Always follow all current instructions, warnings and TASER training materials to minimize CEW risks.
This document uses a signal word panel to mark specific warnings:

                This signal word panel indicates a potentially hazardous situation which if not avoided
could result in death or serious injury.
Warnings may be followed by instructions and information to help avoid the hazard and improve CEW safety.
                            SAFETY INFORMATION: CEW RISKS AND RISK AVOIDANCE

               Cumulative Effects. CEW exposure causes certain effects, including physiologic and
metabolic changes, stress, and pain. In some individuals, the risk of death or serious injury may increase with
cumulative CEW exposure. Repeated, prolonged or continuous CEW applications may contribute to
cumulative exhaustion, stress, cardiac, physiologic, metabolic, respiratory and associated medical risks

1
    A Certified TASER Instructor is not an Axon agent, but maintains a current TASER instructor certification and complies with Axon’s
    most current training requirements, materials and license agreement. Representations inconsistent with this document made by any
    Certified TASER Instructor are expressly disclaimed.
2
    Law enforcement agencies are force experts and are solely responsible for their own Guidance. “Guidance” includes policy, custom,
    procedure, rule, order, directive, training, continuum and standard. Axon has no authority to mandate Guidance, set policy, require
    training, or establish standards of care or conduct.

October 30, 2018                                                                                                                                                       Page: 1 of 8
    M26, TASER CAM, Smart Cartridge, X2, X3, X26, X26P, TASER, TASER 7, and  are trademarks of Axon Enterprise, Inc., some of which are registered in the US and other countries. All
                                                                   rights reserved. © 2018 Axon Enterprise, Inc.
                                                                                                                                                                     Exhibit 6
        6:20-cv-00152-RAW Document 2-6 Filed in ED/OK on 05/26/20 Page 2 of 8

                                                                  TASER Handheld CEW
                                                                Warnings, Instructions, and
                                                              Information: Law Enforcement

which could increase the risk of death or serious injury. Minimize repeated, continuous or simultaneous
exposures when practicable.
Physiologic and Metabolic Effects. CEW use causes physiologic and/or metabolic effects that may
increase the risk of death or serious injury. These effects include changes in blood chemistry, blood pressure,
respiration, heart rate and rhythm, and adrenaline and stress hormones, among others. In human studies of
electrical discharge from a single CEW of up to 15 seconds, the effects on acid/base balance, creatine
kinase, electrolytes, stress hormones and vital signs were comparable to or less than changes expected from
physical exertion similar to struggling, resistance, fighting, fleeing, or from the application of some other force
tools or techniques.
Some individuals may be particularly susceptible to the effects of CEW use. These susceptible individuals
include those with heart conditions, asthma or other pulmonary conditions, and people suffering from excited
delirium, profound agitation, severe exhaustion, drug intoxication or chronic drug abuse, and/or over-exertion
from physical struggle. In a physiologically or metabolically compromised person, any physiologic or
metabolic change may cause or contribute to sudden death.
Stress and Pain. CEW use, anticipation of use, or response to use can cause startle, panic, fear, anger,
rage, temporary discomfort, pain or stress which may be injurious or fatal to some people.
To reduce the risk from CEW exposure:
1. Minimize the number and duration of CEW exposures. Most human CEW lab testing has not
   exceeded 15 seconds of CEW application, and none has exceeded 45 seconds. Use the shortest
   duration of CEW exposure objectively reasonable to accomplish lawful objectives, and reassess the
   subject’s behavior, reaction and resistance before initiating or continuing the exposure. If a CEW
   deployment is ineffective in incapacitating a subject or achieving compliance, consider alternative control
   measures in conjunction with or separate from the CEW.
2. Avoid simultaneous CEW exposures. Do not use multiple CEWs or multiple completed circuits at the
   same time without justification. Multiple CEWs or multiple completed circuits at the same time could have
   cumulative effects and result in increased risks.
3. Control and restrain immediately. Begin control and restraint procedures, including during CEW
   exposure (“cuffing under power”), as soon as reasonably safe and practical to minimize CEW cumulative
   effects, and the total duration of exertion and stress experienced by the subject.
4. Avoid touching probes/wires during CEW discharge. Controlling and restraining a subject during
   CEW exposure may put the CEW user and those assisting at risk of accidental or unintended shock.
   Avoid touching the probes and wires and the areas between the probes during the electrical discharge.

                 Cardiac Capture. CEW exposure in the chest area near the heart has a low probability of
inducing extra heart beats (cardiac capture). In rare circumstances, cardiac capture could lead to cardiac
arrest. When possible, avoid targeting the frontal chest area near the heart to reduce the risk of potential
serious injury or death.
Cardiac capture may be more likely in children and thin adults because the heart is usually closer to the
CEW-delivered discharge (the dart-to-heart distance). Serious complications could also arise in those with
impaired heart function or in those with an implanted cardiac pacemaker or defibrillator.




October 30, 2018                                                                                                                                                    Page: 2 of 8
 M26, TASER CAM, Smart Cartridge, X2, X3, X26, X26P, TASER, TASER 7, and  are trademarks of Axon Enterprise, Inc., some of which are registered in the US and other countries. All
                                                                rights reserved. © 2018 Axon Enterprise, Inc.
        6:20-cv-00152-RAW Document 2-6 Filed in ED/OK on 05/26/20 Page 3 of 8

                                                                  TASER Handheld CEW
                                                                Warnings, Instructions, and
                                                              Information: Law Enforcement

To reduce the risk of injury:
1. Use preferred target areas. The preferred target areas (green) are below the neck
   area for back shots and the lower center mass (below chest) for front shots. The
   preferred target areas increase dart-to-heart distance and reduce cardiac risks. Back
   shots are preferable to front shots when practicable.
2. Avoid sensitive areas. When practicable, avoid intentionally targeting the CEW on
   sensitive areas of the body such as the face, eyes, head, throat, chest area (area of
   the heart), breast, groin, genitals or known pre-existing injury areas.


               Muscle Contraction or Strain-Related Injury. CEWs in probe-deployment mode can cause
muscle contractions that may result in injury, including bone fractures.

                Higher Risk Populations. CEW use on a pregnant, infirm, elderly, low body-mass index
person or small child could increase the risk of death or serious injury. As with any force option, CEW use has
not been scientifically tested on these populations. Use a CEW on such persons only if the situation justifies
an increased risk.
CEWs in probe-deployment mode can cause muscle contractions resulting in injuries similar to those from
physical exertion, athletics or sports. Such injuries may include hernia rupture, dislocation, tear, or other injury
to soft tissue, organ, muscle, tendon, ligament, cartilage, disc, nerve, bone or joint. Fractures to bone,
including compression fracture to vertebrae, may occur.
These injuries may be more serious and more likely to occur in people with pre-existing injuries, orthopedic
hardware, conditions or special susceptibilities, including pregnancy, low bone density, spinal injury, or
previous muscle, disc, ligament, joint, bone or tendon damage or surgery. Such injuries may also occur in
drive-stun applications or when a person reacts to the CEW deployment by making a rapid or unexpected
movement.

                  Secondary Injury. The loss of control resulting from a CEW exposure may result in injuries
due to a fall or other uncontrolled movement. When possible, avoid using a CEW when secondary injuries are
likely unless the situation justifies an increased risk.
Loss of control associated with CEW use can have several causes:
x     Seizure. Repetitive stimuli (e.g., flashing light or electrical stimuli) can induce seizure in some people,
      which may result in death or serious injury. This risk may be increased in a person with epilepsy or
      seizure history, or if electrical stimuli pass through the head. Emotional stress and physical exertion, both
      likely in incidents involving CEW and other uses of force, are reported as seizure-precipitating factors.
x     Fainting. A person may experience an exaggerated response to a CEW exposure, or threatened
      exposure, which may result in fainting or falling.
x     Muscle contraction, incapacitation or startle response. CEW use may cause loss of control from
      muscle contraction, incapacitation or startle response.
To reduce these risks, consider the person’s location before using a CEW.
When practicable, avoid using a CEW on a person in the following circumstances unless the situation
  justifies an increased risk:
x     is on an elevated or unstable surface (e.g., tree, roof, ladder, ledge, balcony, porch, bridge or stair);
x     could fall and suffer serious injury to the head or other area;
x     could fall on a sharp object or surface (e.g., holding a knife, falling on glass);
x     is less able to catch or protect self in a fall (e.g., restrained or handcuffed);
x     has known impaired reflexes (e.g., from alcohol, drugs or certain medications);
x     is running or moving under momentum;

October 30, 2018                                                                                                                                                    Page: 3 of 8
 M26, TASER CAM, Smart Cartridge, X2, X3, X26, X26P, TASER, TASER 7, and  are trademarks of Axon Enterprise, Inc., some of which are registered in the US and other countries. All
                                                                rights reserved. © 2018 Axon Enterprise, Inc.
        6:20-cv-00152-RAW Document 2-6 Filed in ED/OK on 05/26/20 Page 4 of 8

                                                                  TASER Handheld CEW
                                                                Warnings, Instructions, and
                                                              Information: Law Enforcement

x     is operating or riding any mode of transportation (e.g., vehicle, bus, bicycle, motorcycle, or train),
      conveyance (e.g., escalator, moving walkway, elevator, skateboard, rollerblades), or machinery; or
x     is located in water, mud or marsh environment if the ability to move is restricted.
                                      SAFETY INFORMATION: INJURY OR INFECTION
A CEW may cause injury as a result of the probe or electrical discharge. The nature and severity of these
effects depends on numerous factors including the area of exposure, method of application, individual
susceptibility, and other circumstances surrounding CEW use, exposure and after care. Medical care may be
required.

                Eye Injury Hazard. A TASER probe, electrode, or electrical discharge that contacts or comes
close to an eye can result in serious injury, including permanent vision loss. DO NOT intentionally aim a
CEW, including the LASER, at the eye of a person or animal without justification.

      LASER Light Hazard. CEWs use LASER targeting aids. LASERs can cause serious eye injury,
including permanent vision loss. NEVER aim a LASER at an aircraft or the operator of an aircraft or moving
vehicle.

                 Probe or Electrode Injury, Puncture, Scarring or Infection Hazard. CEW use may cause a
permanent mark, burn, scar, puncture or other skin or tissue damage. Infection could result in death or
serious injury. Scarring risk may be increased when using a CEW in drive-stun mode. Increased skin irritation,
abrasion, mark, burning or scarring may occur with a CEW with multiple cartridge bays when used in drive-
stun or 3-point deployment modes.

                 Penetration Injury. The TASER probe has a small dart point which may cause a penetration
injury to a blood vessel or internal organ, including lung, bone or nerve. The probe or dart point (which may
detach or break) can puncture or become embedded into a bone, organ or tissue, which may require
immediate medical care, surgical removal, or may result in scarring, infection or other serious injury.
To reduce the risk of serious or permanent injury:
1. Provide medical care as needed. Injury due to penetration of a probe or dart point into a blood vessel,
   organ, nerve or bone may require medical care. A probe, dart point or barb embedded in a sensitive area
   such as the eye, genitals, breast, neck, throat or vascular structure may cause serious injury and require
   medical care. CEW use may cause skin irritation, puncture wound, abrasion, mark, rash, burn, or other
   scar or infection, which may require medical care and may be permanent. As with any injury of this type,
   infection or tetanus and resulting complications may occur. In accordance with your agency’s Guidance,
   ensure access to medical care if needed.
2. Follow agency Guidance for removing probes. Probe removal may cause injury. Leaving a probe in
   the body may result in pain or injury. Follow your agency’s Guidance and biohazard protocols for probe
   removal. In the case of embedment, organ or bone penetration, or probe, dart point, or barb detachment,
   immediate medical care and possible surgical removal may be required.
3. Follow biohazard protocols. Use appropriate biohazard protocols including isolation procedures and
   protective equipment (e.g., gloves, masks, and washing of hands and exposed areas as necessary).
   Follow your agency’s Guidance and appropriate biohazard, waste and evidence protocols when dealing
   with biohazards.
                               SAFETY INFORMATION: CEW DEPLOYMENT AND USE

                 CEWs and cartridges are weapons and, as with any weapon, require safe weapon-handling
practices and secure storage. Follow practices herein and additional requirements in your agency’s Guidance.
Failure to follow these warnings may result in death or serious injury to the user or others.



October 30, 2018                                                                                                                                                    Page: 4 of 8
 M26, TASER CAM, Smart Cartridge, X2, X3, X26, X26P, TASER, TASER 7, and  are trademarks of Axon Enterprise, Inc., some of which are registered in the US and other countries. All
                                                                rights reserved. © 2018 Axon Enterprise, Inc.
        6:20-cv-00152-RAW Document 2-6 Filed in ED/OK on 05/26/20 Page 5 of 8

                                                                  TASER Handheld CEW
                                                                Warnings, Instructions, and
                                                              Information: Law Enforcement


                 Confusing Handgun with CEW. Confusing a handgun with a CEW could result in death or
serious injury. Learn the differences in the physical feel and holstering characteristics between your CEW and
your handgun to help avoid confusion. Always follow your agency’s Guidance and training.

                 Trigger Hold-Back Model Differences. If the trigger is held back, most CEWs will continue
to discharge until the trigger is released or the power source is expended. With an APPM installed, the X2
and X26P can be programmed to stop a CEW discharge at 5 seconds even if the user continues to hold back
the trigger, requiring a deliberate action to re-energize the deployed cartridge. The TASER 7 offers similar
options incorporated into the device (independent of the battery pack). Know your model and how it works.
Avoid repeated, prolonged or continuous CEW applications when practicable.

                In stressful or noisy circumstances, the APPM or TASER 7 audible warning indicating the end
of the 5-second cycle may not be heard.

                Difference in Cartridge Angles. Know the difference between the cartridge angles for each
CEW model. The X26 and X26P cartridges have an 8-degree angle; the X2 Smart Cartridges have a 7-
degree angle; and the TASER 7 cartridges are available with a 3.5-degree (standoff) and 12-degree (close
quarter) angle. The recommended deployment distance will depend on the cartridge being used. Each user
should be properly trained on each cartridge they may use in the field and know the required deployment
distance necessary to achieve the recommended probe spread.
1. Use properly. Use a CEW only for its intended purpose, in legally justifiable situations, and in
   accordance with your agency’s Guidance. Do not use for torture.
2. Store in a secure location. Store CEWs, cartridges, and accessories in secure locations inaccessible to
   children and other unauthorized persons to prevent inappropriate access or use.
3. Use the safety switch. Place the CEW safety switch in the down (SAFE) position when the CEW is not
   in use. Remember to place the CEW safety switch in the up (ARMED) position when you intend to use
   the CEW.
4. Assume CEW is loaded. Always assume that a CEW is loaded and capable of discharging. To help
   avoid an unexpected discharge, ensure that no live cartridge is in the CEW when inserting a battery pack,
   TASER CAM, or TASER CAM HD recorder, or while performing spark tests (except when function testing
   the X2, X3 or TASER 7), maintenance, data downloading or battery charging.
5. Be aware of CEW trigger. Keep your finger off the trigger until it is legally justifiable to use the CEW and
   you are ready to deploy.
6. Know how the CEW works. Significant differences exist between different TASER CEW models. Before
   using any CEW, including a multi-shot CEW, ensure you understand the functioning and effects of that
   model.
7. Be aware of X2 and X3 deployment mode. Be aware of which deployment mode (manual or semi-
   automatic) is set on the X2 and X3 before use.
8. Be Aware of X2 Static (Fixed) LASER Sight Mode. The X2 has static dual LASERs. One LASER is
   intended to approximately align with the top dart and the other with the bottom dart, both of which are set-
   up for 15′ (4.6 meters (m)) and 25′ (7.62 m) cartridges at a 15′ distance from the target. The trajectory of
   the 35′ (10.7 m) long range cartridge will not line up with the bottom LASER when placed in the X2.
9. Be Aware of TASER 7 Dynamic LASER Sighting. The TASER 7 is equipped with three LASERs. One
   LASER is intended to approximately align with the top dart set-up at a 15′ (4.6 meters (m)) distance from
   the target. The other two LASERs are active depending on the cartridge type loaded (3.5-degree or 12-
   degree), and are aligned with the approximate trajectory of the bottom probe.
10. Use simulation (training) cartridges ONLY for training or practice. DO NOT use a CEW loaded with a
    simulation training cartridge for field use or self-defense. Simulation cartridges are intended for practice


October 30, 2018                                                                                                                                                    Page: 5 of 8
 M26, TASER CAM, Smart Cartridge, X2, X3, X26, X26P, TASER, TASER 7, and  are trademarks of Axon Enterprise, Inc., some of which are registered in the US and other countries. All
                                                                rights reserved. © 2018 Axon Enterprise, Inc.
        6:20-cv-00152-RAW Document 2-6 Filed in ED/OK on 05/26/20 Page 6 of 8

                                                                  TASER Handheld CEW
                                                                Warnings, Instructions, and
                                                              Information: Law Enforcement

      only and will have no incapacitating effect on a subject. Simulation cartridges use non-conductive wires
      and will not transmit electrical pulses to the probes.
                                       SAFETY INFORMATION: CEW EFFECTIVENESS
A CEW, like any weapon or force option, does not always function as intended and is not effective on every
subject. As with any use of force, if a particular option is not effective, consider using other force options,
disengaging, or using other alternatives per agency Guidance. Always have a back-up plan.

                 Subject Not Incapacitated. An ineffective CEW application could increase the risk of death
or serious injury to the user, the subject or others. If a CEW does not operate as intended or if subject is not
incapacitated, disengage and consider redeploying the CEW or using other force options in accordance with
agency Guidance.
A CEW’s effects may be limited by many factors, including absence of delivered electrical charge due to
missed dart(s), clothing disconnect, intermittent connection, or wire breakage; probe locations or spread;
subject’s muscle mass; or movement. Some of the factors that may influence the effectiveness of CEW
and/or limit the ability to control a subject include:
x     Subject may not be fully incapacitated. Even though a subject may be affected by a CEW in one part
      of his body, the subject may maintain full muscle control of other portions of his body. Control and restrain
      a subject as soon as possible and be prepared if the subject is not fully incapacitated.
x     Subject may recover immediately. A subject receiving a CEW discharge may immediately regain
      physical or cognitive abilities upon cessation of the delivered CEW discharge. Control and restrain a
      subject as soon as possible and be prepared if the subject immediately recovers.
x     Drive-stun mode is for pain compliance only. The use of a handheld CEW in drive-stun mode is
      painful, but generally does not cause incapacitation. Drive-stun use may not be effective on emotionally
      disturbed persons or others who may not respond to pain due to a mind-body disconnect. Avoid using
      repeated drive-stuns on such individuals if compliance is not achieved.
x     Probes may deviate. CEWs are not precision-aimed weapons. Probe discharge, flight trajectory and
      impact location can be affected by numerous factors, including cartridge or probe accuracy; failure of
      cartridge to properly deploy; strong air movements; user and subject movements; or probe striking
      subject, clothing or object with insufficient force or trajectory to penetrate or adhere to subject. Deviations
      can result in limited or lack of effectiveness due to missed dart(s), failure to complete or maintain the
      electrical circuit, a small probe spread, or failure to deliver a sufficient charge to the subject.
x     CEW or cartridge may fail to fire or operate. No weapon system, force option or CEW is always
      operational or effective. If a CEW, cartridge or accessory is inoperable or fails to function, consider
      reloading and redeploying, deploying backup cartridge, using other force options, disengaging or using
      other alternatives per agency Guidance.
                                            SAFETY INFORMATION: OTHER HAZARDS

                 Probe Recoil or Ricochet. If your target is farther away than the length of the probe wire, or
if one or more probes miss the target, the probe can recoil and bounce back to strike the user or a bystander,
causing injury. Probe recoil is more likely with simulation cartridges because of the nylon probe wire used.
Always be sure your target is within range. Wear protective eyewear when deploying any CEW in training or
for practice. Be sure practice targets have a firm backing that will allow the probes to stick and not bounce off
and strike an unintended person, animal, or object, or continue through the backing and strike objects behind
the target.

                 Untethered Discharged Probe. A discharged probe that does not impact a subject or target
may become untethered from the wire and travel a significant distance causing serious injury. Always be sure
your target is within range.

October 30, 2018                                                                                                                                                    Page: 6 of 8
 M26, TASER CAM, Smart Cartridge, X2, X3, X26, X26P, TASER, TASER 7, and  are trademarks of Axon Enterprise, Inc., some of which are registered in the US and other countries. All
                                                                rights reserved. © 2018 Axon Enterprise, Inc.
        6:20-cv-00152-RAW Document 2-6 Filed in ED/OK on 05/26/20 Page 7 of 8

                                                                  TASER Handheld CEW
                                                                Warnings, Instructions, and
                                                              Information: Law Enforcement



                 Fire and Explosion Hazard. CEW use can result in a fire or explosion when flammable
gases, fumes, vapors, liquids or materials are present. Use of a CEW in presence of fire or explosion hazard
could result in death or serious injury. When possible, avoid using a CEW in known flammable hazard
conditions.
A CEW can ignite explosive or flammable clothing or materials, liquids, fumes, gases or vapors (e.g.,
gasoline, vapor or gas found in sewer lines or methamphetamine labs, butane-type lighters, flammable hair
gels or some self-defense sprays). Do not knowingly use a CEW in the presence of any explosive or
flammable substance unless the situation justifies an increased risk.
                                   SAFETY INFORMATION: GENERAL PRECAUTIONS

               Unintentional CEW Deployment or Discharge Hazard. Unintentional CEW activation or
unexpected cartridge discharge could result in death or serious injury to the user, subject or others.
To reduce the risk of unintentional deployment or discharge:
1. Avoid static electricity. Keep cartridge away from sources of static electricity. Static electricity can
   cause a CEW or X26, X26P, or M26 cartridge to discharge unexpectedly, possibly resulting in serious
   injury.
2. Keep body parts away from front of CEW or cartridge. Always keep your hands and body parts away
   from the front of the CEW and cartridge. If the CEW discharges unexpectedly, you could be injured.
3. Avoid electronic equipment interference. Electronic transmission equipment close to a CEW could
   interfere with the proper CEW operation and cause the CEW to deploy or discharge. Keep the CEW at
   least several inches away from other electronic equipment. Place the CEW safety switch in the down
   (SAFE) position whenever it is near electronic equipment, including transmitting radios and cell phones.
   Remember to place the CEW safety switch in the up (ARMED) position before use.
4. Avoid dropping CEW or cartridge. If a CEW or cartridge is dropped or damaged, it may unintentionally
   deploy or discharge, become inoperable, or fail to function making it unsafe for continued use. If a CEW
   or cartridge has been dropped or damaged refer to the procedure recommended in the current version of
   the TASER Training materials.
                                              SAFETY INFORMATION: MAINTENANCE

                 Failure to maintain a CEW as instructed may cause the CEW to malfunction or fail to function
optimally, increasing the risk of death or serious injury. Follow recommended maintenance procedures.
To reduce these risks:
1. Safely perform spark (function) test before each shift. Testing helps verify that the CEW is functioning
   properly. See the current version of the TASER Training materials for further information on testing.
2. Avoid using a damaged CEW or cartridge. Do not use a cartridge with a missing blast door unless
   facing an immediate threat. CEW repair or modification by an unauthorized person may cause the CEW
   to fire or malfunction, will void the warranty, and may put the user or other person at risk of death or
   serious injury. Cartridges with blast doors that have been repaired should only be used for training and
   not for field use.
3. Update CEW software. Some CEWs have updateable software. Current CEW software may be obtained
   by contacting Axon’s Customer Service Department or following instructions at www.evidence.com or
   www.axon.com.
4. Use only Axon-approved components, batteries, accessories and cartridges. The CEW is a
   sophisticated electronic system. For proper function, use only Axon-approved components, batteries,
   accessories and cartridges with your CEW. Use of anything other than Axon-approved components,



October 30, 2018                                                                                                                                                    Page: 7 of 8
 M26, TASER CAM, Smart Cartridge, X2, X3, X26, X26P, TASER, TASER 7, and  are trademarks of Axon Enterprise, Inc., some of which are registered in the US and other countries. All
                                                                rights reserved. © 2018 Axon Enterprise, Inc.
        6:20-cv-00152-RAW Document 2-6 Filed in ED/OK on 05/26/20 Page 8 of 8

                                                                  TASER Handheld CEW
                                                                Warnings, Instructions, and
                                                              Information: Law Enforcement

      batteries, accessories and cartridges will void the warranty, may cause malfunction, and may put the user
      or other person at risk of death or serious injury.
5. Avoid exposure to wet conditions. If the CEW is drenched or immersed in water or other liquid, DO
   NOT use or attempt to use the CEW until completing the procedure recommended by the manufacturer.
6. Keep Smart Cartridge and TASER 7 Cartridge contacts clean. If the contacts on the cartridge or
   inside the cartridge bay of the X2, X3 or TASER 7 are not kept clean the CEW may fail to deploy the
   cartridge.
7. Know CEW and cartridge expected useful life. Under normal storage, handling, and operating
   conditions, a CEW and cartridges have a 5-year expected useful life. Use or attempted use of a CEW or
   cartridge after its expected useful life may result in malfunctions and lack of effectiveness. Failure to
   properly care for and maintain a CEW or cartridge may substantially reduce or eliminate the expected
   useful life of the product.
                             SAFETY INFORMATION: DISASSEMBLY AND DISPOSAL

                         Do not disassemble. Refer to your agency’s Guidance for proper handling and disposal.




October 30, 2018                                                                                                                                                    Page: 8 of 8
 M26, TASER CAM, Smart Cartridge, X2, X3, X26, X26P, TASER, TASER 7, and  are trademarks of Axon Enterprise, Inc., some of which are registered in the US and other countries. All
                                                                rights reserved. © 2018 Axon Enterprise, Inc.
